DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “a radial line of the inner perimeter and outer perimeter”. The limitation is unclear and renders the claim indefinite as the metes and bounds of the claim cannot be determined. Specifically, it is unclear how the radial line must relate to the inner and outer perimeter since no axial or radial direction is defined in the claims. It is unclear if the limitation requires a particular relationship between a particular radial line, or if the line may be arbitrarily defined. 
Claim 1 further recites the limitation, “when the first end segment is folded over the second end segment”, however it is unclear if the claim requires this be the previously recited fold, or if it may be any fold. Therefore the metes and bounds of the claim cannot be determined and the claim is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattsson (US Patent No. 6,209,142).
Regarding claim 1, Mattsson teaches a pad, comprising: 
an outer peripheral edge defining a sector of a circle having a radius of eight inches, the sector extending approximately three hundred degrees (See annotated figures); 
an inner perimeter including a circular arc of one hundred eighty degrees, a first linear segment and a second linear segment, where the circular arc of the inner perimeter is parallel to the sector of the outer peripheral edge (See annotated figures); 
a first end segment connecting the inner perimeter and the outer perimeter, the first segment parallel to and spaced from a radial line of the inner perimeter and outer perimeter (See annotated figure); 
a second end segment connecting the inner perimeter and the outer perimeter, the second segment when the pad is folded along a first fold line aligns with the radial line (See annotated figure); and 
wherein the pad is shaped such that when the first end segment is folded over the second end segment, no portion of the pad extends outside of the outer peripheral edge or the circular arc of the inner perimeter (See annotated figure). 
    PNG
    media_image1.png
    961
    1089
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781